Citation Nr: 0944196	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 29, 1970, to 
February 9, 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In November 2006, a Board hearing was held at the RO.  In 
October 2007, 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim for service connection for a left 
shoulder disability was remanded by the Board in October 2007 
in order that private medical records could be sought.  The 
authorization forms sent to the private physicians were 
returned as undeliverable and these records are considered 
unobtainable.  In a February 2008 statement, however, the 
Veteran reported recent VA medical treatment of his left 
shoulder at a VA hospital and indicated that these records 
should be obtained.  The Board notes that these records have 
not been requested and a remand is required in order that 
they may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2009).

The Board also notes that the Social Security Administration 
(SSA) awarded the Veteran disability benefits in September 
2002 and that award was based in part on the Veteran's 
shoulder disability.  The medical records considered by SSA 
should be obtained.  Where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated from April 2005 to present.

2.  Obtain from the Social Security 
Administration the records upon which the 
September 2002 SSA award was based.

3.  When the above actions have been 
accomplished, schedule the Veteran for a 
VA examination of the left shoulder.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) any current left 
shoulder disability is related to the left 
shoulder complaints shown in the Veteran's 
service treatment records.  A rationale 
for all opinions presented should be 
provided.

4.  Upon completion of the above requested 
development reconsider the Veteran's 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


